DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Masao Yoshimura, Ph.D., Esq., on November 4, 2021.

The claims have been amended as follows.

1. (Currently amended) A solar power generation fault diagnosis device, comprising one or more processors configured to perform the following:
receiving signals indicating an electrical quantity output from a solar cell to acquire quantity information indicating the electrical quantity output from the solar cell;
calculating a first quantity value relating to the electrical quantity based on the quantity information;
implementing a low-pass filter unit so as to output a second quantity value from the first quantity value;
determining a state of the solar cell based on a result of comparison between the first quantity value and the second quantity value; and
outputting the determined state of the solar cell;
wherein one or more processors calculate, as the first quantity value, an electric current deviation rate calculated based on a result obtained by dividing an electric current value indicating an amount of electric current output from the solar cell that is a certain solar cell of a plurality of solar cells by an electric current conversion value corresponding to a plurality of electric current values indicating respective amounts of electric current output from the plurality of solar cells.
2. The solar power generation fault diagnosis device according to claim 1, wherein the one or more processors determine the 
3. The solar power generation fault diagnosis device according to claim 2, wherein the one or more processors determine that the solar cell is in a faulty state when the one or more processors continuously determine that the difference between the first quantity value and the second quantity value is equal to or larger than or is equal to or smaller than the certain value for a certain time period.
4. (Canceled)
5. (Currently amended) The solar power generation fault diagnosis device according to claim [[4]]1, wherein the electric current conversion value is any one of:
an average current value that is an average of the plurality of electric current values indicating respective amounts of electric current output from the plurality of solar cells;
a median current value that is a median of the plurality of electric current values indicating respective amounts of electric current output from the plurality of solar cells;
a frequent current value that is an electric current value, which occurs most frequently, of the plurality of electric 
a specific average current value that is an average of electric current values excluding specific values from the plurality of electric current values indicating respective amounts of electric current output from the plurality of solar cells.
6. (Canceled)
7. (Canceled)
8. (Canceled)
9. (Canceled)
10. (Canceled)
11. The solar power generation fault diagnosis device according to claim 1, wherein the low-pass filter is an infinite impulse response (IIR) filter.
12. The solar power generation fault diagnosis device according to claim 1, wherein the low-pass filter is a finite impulse response (FIR) filter.
13. (Currently amended) A non-transitory computer readable recording medium storing a computer program that causes a computer to execute the following:
receiving signals indicating an electrical quantity output from a solar cell to acquire quantity information indicating the electrical quantity output from the solar cell;

implementing a low-pass filter unit so as to output a second quantity value from the first quantity value;
determining a state of the solar cell based on a result of comparison between the first quantity value and the second quantity value; and
outputting the determined state of the solar cell;
wherein one or more processors calculate, as the first quantity value, an electric current deviation rate calculated based on a result obtained by dividing an electric current value indicating an amount of electric current output from the solar cell that is a certain solar cell of a plurality of solar cells by an electric current conversion value corresponding to a plurality of electric current values indicating respective amounts of electric current output from the plurality of solar cells.
14. (Currently amended) A solar power generation fault diagnosis method implemented by a computer, the method comprising:
receiving signals indicating an electrical quantity output from a solar cell to acquire quantity information indicating the electrical quantity output from the solar cell;
calculating a first quantity value relating to the electrical quantity based on the quantity information;

determining a state of the solar cell based on a result of comparison between the first quantity value and the second quantity value; and
outputting the determined state of the solar cell;
wherein one or more processors calculate, as the first quantity value, an electric current deviation rate calculated based on a result obtained by dividing an electric current value indicating an amount of electric current output from the solar cell that is a certain solar cell of a plurality of solar cells by an electric current conversion value corresponding to a plurality of electric current values indicating respective amounts of electric current output from the plurality of solar cells.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 8/19/2020 & 11/13/2020 is/are in compliance with 

Allowable Subject Matter

	As a result of the amendment above, the case is in condition for allowance.

Claims 1-3, 5, and 11-14 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2017/0102675 to Drees, which discloses a photovoltaic energy system with preemptive ramp rate control;
	United States Patent App. Pub. No. 2016/0315584 to Kouno et al., which discloses a diagnostic method for solar power system and monitoring device;
	United States Patent App. Pub. No. 2013/0113302 to Jeong et al., which discloses a solar panel as infrared signal received and processor;

	United States Patent App. Pub. No. 2012/0134058 to Pamer et al., which discloses a method for detecting arcs in photovoltaic systems.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A solar power generation fault diagnosis device, comprising one or more processors configured to perform the following . . . wherein one or more processors calculate, as the first quantity value, an electric current deviation rate calculated based on a result obtained by dividing an electric current value indicating an amount of electric current output from the solar cell that is a certain solar cell of a plurality of solar cells by an electric current conversion value corresponding to a plurality of electric current values indicating respective amounts of electric current output from the plurality of solar cells,"
	in claim 13, "A non-transitory computer readable recording medium storing a computer program that causes a computer to execute the following . . . wherein one or more processors 
	in claim 14, "A solar power generation fault diagnosis method implemented by a computer, the method comprising . . . wherein one or more processors calculate, as the first quantity value, an electric current deviation rate calculated based on a result obtained by dividing an electric current value indicating an amount of electric current output from the solar cell that is a certain solar cell of a plurality of solar cells by an electric current conversion value corresponding to a plurality of electric current values indicating respective amounts of electric current output from the plurality of solar cells,"
	in combination with all other limitations.

Claims 2, 3, 5, 11, and 12 are allowed as being dependent on claim 1.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868 

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
11/5/21